Name: Commission Regulation (EC) No 41/94 of 11 January 1994 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals
 Type: Regulation
 Subject Matter: trade;  information and information processing;  chemistry;  deterioration of the environment
 Date Published: nan

 12. 1 . 94 Official Journal of the European Communities No L 8/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 41/94 of 11 January 1994 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals Whereas Article 11 of Regulation (EEC) No 2455/92 provides that Annex II should be amended where the UNEP and the FAO have initiated amendments to the list of chemicals subject to the international PIC proce ­ dure and to the PIC decisions of importing countries ; Whereas, a number of such amendments having been so initiated, Annex II to Regulation (EEC) No 2455/92 must thus be amended in accordance with Article 11 ; Whereas this Regulation is in accordance with the opinion of the Committee set up under Article 28 of Council Directive 67/548/EEC (2) as amended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 (') concerning Community exports and imports of certain dangerous chemicals, and in particular Article 11 , Whereas Regulation (EEC) No 2455/92 sets up a system of notification and information for imports from and exports to third countries of certain dangerous chemicals ; whereas certain of these chemicals are subject to the international prior consent procedure (PIC) established by the United Nations Environment Programme (UNEP) and by the Food and Agriculture Organization (FAO) ; Whereas Regulation (EEC) No 2455/92 further provides for the participation of the Community in the interna ­ tional notification and prior informed consent procedure ; Whereas Article 5 of Regulation (EEC) No 2455/92 provides, inter alia, that Annex II to the said Regulation should comprise a list of chemicals subject to the interna ­ tional PIC procedure, a list of the countries participating in the PIC scheme and the PIC decisions of importing countries : HAS ADOPTED THIS REGULATION : Article 1 The entries set out in the Annex to this Regulation are included for the first time in Annex II to Regulation (EEC) No 2455/92. Article 2 This Regulation shall come into force one month after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 251 , 29. 8 . 1992, p. 13 . (2) OJ No L 196, 16. 8 . 1967, p. 1 . No L 8/2 Official Journal of the European Communities 12. 1 . 94 ANNEX Chemicals subject to PIC and the import decisions of third countries 'Chemical Country Final import decision Aldrin Angola Prohibit (EINECS No : 206-215-8) Bhutan Prohibit (CAS No : 309-00-2) Cape Verde Prohibit China Prohibit Cyprus Prohibit Ecuador Prohibit Honduras Prohibit Kenya Prohibit Mexico Prohibit Morocco Prohibit Nicaragua Prohibit Niger Prohibit Norway Prohibit Rwanda Prohibit Sri Lanka Written approval by Registrar (') required Thailand Permit Togo Prohibit Dieldrin Angola Prohibit (EINECS No : 200-484-5) Bhutan Prohibit (CAS No : 60-57-1 ) Cape Verde Prohibit Central African Republic Prohibit China Prohibit Cyprus Prohibit Ecuador Prohibit Honduras Prohibit Morocco Prohibit Nicaragua Prohibit Norway Prohibit Rwanda Prohibit St. Lucia Prohibit Thailand Prohibit Togo Prohibit DDT Angola Prohibit (EINECS No : 200-24-3) Cape Verde Prohibit (CAS No : 50-29-3) Central African Republic Prohibit Congo Prohibit Cyprus Prohibit Ecuador Prohibit Nicaragua Prohibit Norway Prohibit Sri Lanka Prohibit St. Lucia Prohibit Dinoseb and dinoseb salts Bhutan Prohibit (EINECS No : 201-861-7) Cape Verde Prohibit (CAS No : dinoseb : 88-85-7) China Prohibit Cyprus Prohibit Ecuador Prohibit Honduras Prohibit Mexico Prohibit Norway Prohibit Sri Lanka Prohibit St. Lucia Prohibit Thailand Prohibit 12. 1 . 94 Official Journal of the European Communities No L 8/3 Chemical Country Final import decision Fluoroacetamide Angola Prohibit (EINECS No : 211-363-1 ) Bhutan Prohibit (CAS No : 640-19-7) Cape Verde Prohibit China Prohibit Cyprus Prohibit Ecuador Prohibit Morocco Prohibit Nicaragua Prohibit Sri Lanka Prohibit St Lucia Prohibit Thailand Prohibit HCH (mixed isomers) Angola Prohibit (EINECS No : 210-168-9) Cape Verde Prohibit (CAS No : 608-73-1 ) Cyprus Prohibit Ecuador Prohibit Honduras Prohibit Nicaragua Prohibit Norway Prohibit Rwanda Prohibit Sri Lanka Prohibit St. Lucia Permit Tanzania Permit Thailand Prohibit Togo Prohibit (') Registrar of Pesticides, Department of Agriculture, PO Box 49 Getambe Peradeniya Sri Lanka'